NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

ARNOLD J. PARKS,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7089

Appeal from the United States Court of Appeals for
Veterans Claims in 10-2197, Judge Robert N. Davis.

ON MOTION

ORDER

The Secretary of Veterans Affairs ("Secretary") moves

unopposed for a 29-day extension of time, until September
14, 2012, to file his response brief.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted. The Secretary’s response brief
is due no later than September 14, 2012.
(

ARNOLD PARKS V. SHINSEKI

AUG 2 2 2012
Date

cc: Doris Hines, Esq.

Nelson Richards, Esq.

s25

FoR THE CoURT

/s/ J an Horbaly
J an Horbaly

Clerk

"»sle&>i'€’.zzs:°“

Aue 22`f2012

JAN HUHBALY
CLERK